Citation Nr: 0209511	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for arthritis of the 
hands and feet.

3.  Entitlement to service connection for a deviated nasal 
septum.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a respiratory 
disorder.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for a right great toe 
disorder.

8.  Entitlement to service connection for a right foot 
disorder secondary to back disability.

9.  Entitlement to a separate disability rating for 
headaches.

10.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
inguinal hernias.

11.  Entitlement to an initial disability rating in excess of 
30 percent for sinusitis with headaches.

(The issues of entitlement to service connection for a hiatal 
hernia, and service connection for a digestive disorder other 
than hiatal hernia will be the subject of a later decision by 
the Board of Veterans' Appeals (Board)).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board notes that the veteran previously perfected an 
appeal with respect to the issue of entitlement to service 
connection for hearing loss.  He was subsequently granted 
service connection and assigned a 30 percent disability 
rating in August 2000.  The veteran has not expressed any 
disagreement with any aspect of the rating decision at the 
time the current appeal was certified to the Board.  
Accordingly, as there is no jurisdiction-conferring notice of 
disagreement as to the down-stream elements of compensation 
or effective date for this disability, the issue is not now 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 
1158 (Fed. Cir. 1997).  

With respect to the rating decision on appeal (sinusitis), 
the Board notes that the veteran appealed from a decision 
that awarded service connection and assigned a zero percent 
rating from July 18, 1997.  Thereafter, by a March 1999 RO 
decision, a 30 percent rating was assigned for sinusitis with 
headaches, effective from July 18, 1997.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as an appeal from an original award.

The Board is undertaking additional development on the claims 
of service connection for hiatal hernia and other digestive 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the requested development is completed, 
the Board will provide notice of the evidentiary development 
to the claimant as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002 (to be codified at 38 C.F.R. 
§ 20.903).  After giving the required notice and reviewing 
any responses by the claimant, the Board will prepare a 
separate decision addressing these claims.  



FINDINGS OF FACT

1.  The veteran's diagnosed psychiatric disorders, arthritis 
of the hands and feet, deviated nasal septum, back disorder, 
respiratory disorder, heart disorder, and right great toe 
disorder are not related to his military service.

2.  The veteran's headaches are symptoms of his sinusitis.

3.  There is no service-connected back disorder to warrant 
consideration of a right foot disorder as secondary to a back 
disorder.

4.  By a decision entered in September 1993, the RO denied 
the veteran's claim of service connection for hernias.  He 
was notified of the RO's determination, and of his appellate 
rights, but he did not appeal. 

5.  Evidence received since the September 1993 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  Since July 18, 1997, the veteran's service-connected 
sinusitis has been manifested by more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge.  The veteran's service-
connected sinusitis has not required radical surgery or been 
manifested by chronic osteomyelitis, near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, arthritis of the hands and feet, 
deviated nasal septum, back disorder, respiratory disorder, 
heart disorder, or right great toe disorder was not incurred 
in or aggravated by active service; a right foot disorder has 
not been caused or aggravated by service-connected 
disability.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2001).

2.  A separate compensable rating for headaches is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6512 (2001).  

3.  Evidence received since the September 1993 final RO 
decision is not new and material; the veteran's claim of 
service connection for inguinal hernias may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

4.  A rating greater than 30 percent for sinusitis is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6512 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from April 1966 to January 
1968.  His service medical records (SMRs), for the period 
from February 1966 to January 1968, are associated with the 
claims folder.  The veteran's February 1966 pre-induction 
physical examination noted that he had had surgery for an 
inguinal hernia when he was 19.  The veteran was treated in 
June 1966 for complaints of pain of the left wrist after he 
fell.  A July 1966 x-ray report shows that there was healing 
fracture of the styloid process of the navicular bone.  There 
were no further complaints or findings reported for the left 
wrist during service.  In July 1967 the veteran was seen for 
complaints of right hip/low back pain.  The assessment was 
traumatic myositis to be treated with warm soaks.  There were 
no further entries related to any type of back pain.  The 
veteran was treated on a number of occasions for colds and 
upper respiratory infections.  The veteran's January 1968 
separation physical examination reported treatment for 
chronic sinusitis and a complaint of shortness of breath only 
with severe exertion.

Associated with the claims folder is a VA hospital summary 
for a period of treatment in February and March 1968.  The 
veteran was circumcised.  The veteran was also noted to 
complain of right knee pain.  No other complaints were noted.

The veteran submitted his original claim for service 
connection and disability compensation in November 1968.  He 
reported disabilities of hearing loss and leg weakness.  The 
veteran submitted several "Physician's Reports" in support 
of his claim.  They reported clinical findings of weakness of 
the muscles of the right leg and excessive ossification of 
the right knee.  

A VA orthopedic examination in March 1969 noted the veteran's 
complaints regarding his right knee.  There were no other 
orthopedic-related complaints expressed by the veteran.  The 
result of the physical examination and x-ray studies was that 
the veteran had a congenital bipartite patella.  A general 
medical examination report, also conducted in March 1969, 
reported no evidence of hernias, no heart-related or 
respiratory defects, and no evidence of a deviated nasal 
septum.  The psychiatric and behavior aspect of the 
examination was described as negative.

In May 1993 the veteran submitted a new claim for disability 
compensation and pension benefits.  He listed a hernia 
condition from 1958.  He also said that he suffered a broken 
hip, spinal injuries, and a broken neck with severe pain in 
his whole body from 1980.  He submitted an additional 
statement in May 1993 requesting to add a psychological 
condition for consideration of his pension claim.  He said 
that the condition was the result of his motor vehicle 
accident (MVA) in 1980.

A copy of the accident report was submitted.  The veteran was 
involved in a MVA in December 1980.  The report indicated 
that the veteran suffered a broken pelvis, broken ribs and a 
possible fractured neck with massive lacerations.

Private treatment records from multiple sources were obtained 
and associated with the claims folder in July 1993.  Records 
from a chiropractor, C. J. Iverson, D.C., noted that he had 
treated the veteran since December 1983.  Dr. Iverson 
reported the treatments he had provided to the veteran, 
including treatment for back pain.  Of import is that the 
veteran related his problems to his accident in 1980.  Dr. 
Iverson also noted that the veteran said that he had bunion 
surgery in 1976.  There was no reference to any of the 
claimed disabilities occurring in service.  Dr. Iverson said 
that the veteran's complaints of knee pain and foot numbness 
and pain could be related to the veteran's employment of many 
years (at a hardware store) where he stood, walked and knelt 
on a tile floor.

Records from L. Hake, M.D., related to treatment provided for 
several genitourinary conditions from November 1990 to 
January 1993.  Of note is a consultation report from a 
podiatrist, B. Wariyar, M.D., DPM, dated in February 1992.  
Dr. Wariyar reported a history from the veteran that related 
no work-related or other injuries.  He developed numbness and 
pain in his right big toe approximately six months earlier.  
The veteran related that his only other medical problems were 
associated with his hospitalization for his MVA injuries in 
1980.  The clinical impression was right L5 radiculopathy 
symptomatic to a probable herniated disc at L4-L5.  
Dr. Wariyar did not relate the impression to any incident of 
service.

Also received in July 1993 were treatment records from A. E. 
Van Wie, M.D., for the period from March 1980 to May 1993.  
Dr. Van Wie primarily treated the veteran for his recurrent 
inguinal hernias, to include multiple surgeries.  An 
assessment from March 1980 noted that the veteran was being 
seen for repair of a recurrent right inguinal hernia and 
surgery for a bunion on the right foot.  The physical 
examination reported that the back, nose, lungs, and heart 
were all within normal limits. 

The veteran was evaluated for recurrent right hernia in March 
1981.  The physical examination report noted that the veteran 
was injured in a recent MVA and that he suffered a fractured 
pelvis, broken neck, and multiple lacerations of the lower 
extremities.  The report indicated the back and extremities 
as within normal limits.  There were no problems noted with 
either the heart or lungs.

The remainder of Dr. Van Wie's records document additional 
surgeries for hernia repair in 1984, 1985, and 1986.  None of 
the records reports any aggravation of the veteran's prior 
hernia repair before service.  None of the records related 
any of the recurring hernias to any incident of service.  A 
final treatment entry in May 1993 noted that the veteran had 
lost his job and that this was "eating at his nerves." 

Associated with the claims folder are VA treatment records 
from January 1993 to June 1993.  The veteran was treated for 
a plantar callous.  He was also treated in May 1993 for 
complaints that his whole body hurt, particularly his back 
and feet.  The veteran was noted to have a long-term problem 
with his right foot and had bought a number of pairs of shoes 
over the years to deal with it.  Physical examination of the 
head, heart and lungs was negative.  Physical examination of 
the right foot was essentially negative but the veteran 
complained of right foot pain.

The veteran submitted letters from Dr. Van Wie and Dr. 
Wariyar in August 1993.  Dr. Van Wie recounted the veteran's 
history of bilateral hernia repair as a teenager and his 
subsequent surgeries in the 1980's.  Dr. Wariyar's letter 
provided information regarding an examination from July 1993.  
The veteran complained of a lack of feeling in the right 
lateral aspect of the foot and sole.  Physical examination 
revealed that the vibratory senses were impaired over the 
right big toes.  Dr. Wariyar did not relate this finding to 
any incident of service.  It was also noted that the veteran 
had a history of low back problems and degenerative changes 
in the lumbar spine.

The veteran was afforded several VA examinations in July 
1993.  A general medical examination report related a history 
from the veteran of hernia surgery prior to service with the 
hernia as asymptomatic during service.  Subsequent to service 
the veteran had multiple hernia repair surgeries.  The 
veteran related a history of injuries to his right hip, and 
lumbar and cervical spine in 1980.  He complained of 
intermittent right inguinal pain and intermittent lumbar 
pain.  Physical examination was negative for any current 
problems with the lumbar spine, feet, lungs, nasal septum, or 
hands and feet.  There was no evidence of current hernia on 
either the right or left side.  An electrocardiogram (EKG) 
was interpreted as normal.  However, the veteran was noted to 
have elevated blood pressure readings at the time of the 
examination and was diagnosed with hypertension.  The 
diagnosis was not related to any incident of service.

A VA orthopedic examination of the spine reported essentially 
normal ranges of motion for the lumbar spine with no evidence 
of pain on motion and no neurological involvement 
appreciated.  The assessment was history of low back injury, 
specific etiology unknown.

A VA psychiatric examination noted that the veteran 
complained of injuring his left knee in service but had no 
major illness in service.  He said that he was sick all of 
the time.  He related that he was not able to work as a 
welder after service because of the fumes he had inhaled 
during service.  The veteran did not inform the examiner 
about his MVA in 1980 and the resulting injuries.  The 
veteran did complain of aches and pains all over his body to 
include his back.  The veteran was diagnosed with 
somatization disorder and generalized anxiety disorder.  
Neither diagnosis was related to service.

In September 1993 the RO granted entitlement to nonservice-
connected pension benefits.  The RO also denied entitlement 
to service connection for bilateral inguinal hernias both on 
a direct basis and due to aggravation of a preexisting 
condition.  The veteran received notice of the RO's action in 
September 1993.

The veteran submitted a claim for disability compensation in 
July 1997.  He said that he experienced anxiety, arthritis, a 
digestive disorder, aggravation of his hernias and foot 
problems in service.  He also included hearing loss and a 
sinus condition.  As noted in the Introduction, he was 
granted service connection for his hearing loss and there is 
no evidence at this time that he has appealed the pertinent 
rating decision.  

The veteran submitted a number of private records in support 
of his claim in July 1997.  A July 1996 consultation from a 
R. E. Goble, M.D., noted that the veteran had a right 
deviated septum.  No etiology was expressed.  Records from G. 
D. Bainbridge, M.D., of Orthopedic Associates of Grand 
Island, P.C., for the period from March to May 1980 were 
included.  Dr. Bainbridge performed a bunionectomy on the 
veteran's right great toe in March 1980.  No etiology for the 
bunion was noted in the records and Dr. Bainbridge did not 
relate any complaints of the veteran's foot problems to 
service.  There was a single page report that appeared to be 
a life insurance questionnaire signed by the veteran and 
dated in August 1960.  The questionnaire noted a report of 
hernia surgery in July 1960.  The veteran submitted another 
letter from Dr. Van Wie, dated in August 1993, that noted he 
should not do any heavy lifting because of multiple hernia 
surgeries.  A March 1994 letter from Dr. Iverson was included 
wherein he noted that the veteran continued to be treated for 
the same symptoms and complaints as noted in a July 1993 
letter and for injuries suffered when the veteran fell on 
some ice in February 1994.  

The veteran was afforded several VA examinations in September 
1997.  In regard to his feet the veteran did not relate any 
current complaint to service.  He reported a left ankle 
fracture at an unspecified time in the past and related 
having bunion surgery in 1989.  He complained of the big bone 
in his right foot being dropped down and that he had a loss 
of feeling in the right 2nd, 3rd, and 4th toes.  He also said 
that he was gradually losing all strength in his right foot 
and wore arch supports.  Physical examination indicated that 
the veteran had normal supination and pronation, and could 
rise on his toes and heels.  He could walk and bear weight on 
both feet.  The diagnoses were status post bunionectomy, 
right great toe, and mild hallux valgus deformity of the 
right great toe.

In an examination of his joints the veteran claimed to have 
arthritis in his hands and feet.  He was noted to have 
undergone a left arthroplasty in August 1996.  Pertinent 
diagnosis was arthritis of the hands and feet.  

The veteran was afforded a VA psychiatric examination.  The 
examiner noted that the veteran had been fired from his 
employment in 1993 and had presented to the Grand Island VA 
medical center (VAMC) over sixty-six times for health care in 
the past year.  The examiner noted that the veteran had been 
complaining of illness most of his life but that this had 
escalated after his divorce in the 1980's.  The veteran 
related a history of psychiatric care since the 1980's but 
terminated it in 1994.  The veteran listed a number of 
complaints that he related to service.  He said that he hurt 
his back when he had to carry heating oil to barracks while 
stationed in Korea.  The veteran complained of shortness of 
breath and felt his heart race whenever he thought about the 
severity of his medical problems.  The veteran was again 
diagnosed with somatization disorder and generalized anxiety 
disorder, neither of which was related to service.

VA outpatient treatment records dated in December 1997 were 
associated with the claims folder.  They reflected treatment 
for pneumonia.

The veteran's claim for disability compensation was denied in 
January 1998.  The veteran submitted a notice of disagreement 
with that decision in February 1998.  At the same time he 
submitted a claim for consideration of additional issues for 
service connection to include a respiratory condition and 
heart condition as secondary to cold trauma.  He also 
included an issue of service connection for a right foot 
condition as secondary to a back condition.  Another issue 
involving service connection for headaches was addressed by 
the RO in March 1999 when headaches where included in the 
veteran's disability rating for sinusitis.  The veteran later 
perfected an appeal of entitlement for a separate disability 
rating for headaches.  

The RO contacted the veteran in March 1998 and requested 
evidence to support his various claims.  He was also notified 
that the RO could assist him in obtaining evidence.

The veteran submitted a number of Medicare billing statements 
in April 1998.  The records were for service provided between 
March 1996 and January 1998.  The records provided no useful 
information as to the etiology of any of the issues on 
appeal.

The Board notes that the veteran then submitted a significant 
number of private treatment records.  Further, additional VA 
treatment records and examination reports were obtained and 
associated with the claims file.  

Records from Central Labs, Good Samaritan Hospital and Great 
Plains radiology related to the veteran's left knee surgery 
in August 1996.  Records from Platte Valley Medical Group 
also related to an evaluation of the veteran for clearance 
for his left knee surgery in August 1996.  The physician 
noted that the veteran suffered a left knee injury in the 
1980 MVA.  The veteran denied any cardiac history, chest pain 
or shortness of breath.  Hypertension was noted.  The veteran 
had a normal EKG.  There were no complaints related to the 
veteran's back, hands, or feet.  

Physical therapy records from L. Rathjen, PT, were provided 
for treatment rendered from March to October 1996.  The 
records document treatment for rehabilitation following 
arthroscopic surgery in March 1996.  He was also treated for 
lumbar scoliosis.  The veteran also submitted a note from J. 
Lewandowski, DPM, who said that he saw the veteran several 
times for a plantar flexed right 1st metatarsal.  The 
authorization form provided by the veteran indicated that the 
treatment began in 1995.  Dr. Lewandowski noted that he did 
not feel the veteran's condition constituted a disability.

A VA outpatient treatment record from January 1998 recorded 
the findings from an assessment of the veteran's complaints 
of bilateral knee and back pain.

Records from the Kearney Bone and Joint Clinic documented 
treatment for the veteran's left knee complaints beginning in 
March 1996 through January 1998.  A March 1996 entry shows 
that the veteran suffered significant trauma to the knee many 
years ago.  A May 1996 report noted that x-rays of the left 
ankle showed evidence of degenerative changes in the intra-
articular region and that there might also be evidence of a 
previous fracture line that had healed.  In June 1996 the 
veteran complained of back pain and x-rays of the lumbar 
spine showed a moderate degree of degenerative lumbar 
scoliosis and marked lateral spurring.  A July 1996 entry 
shows complaints of right foot pain under the metatarsal head 
of the metatarsophalangeal (MTP) joint.  He also complained 
of numbness across the whole foot distal to the mid-tarsal 
region.  He thought this happened after an injury.  Bilateral 
x-rays of the feet showed evidence of osteophytic formation 
under the condyles of the MTP joints, most significant on the 
right foot.  Right great toe condylar pressure at the MTP 
joint was diagnosed in February 1997.

Treatment records from Dr. Van Wie were provided in May 1998.  
The records pertained to treatment provided from March 1980 
to September 1996 and were essentially duplicative of 
material already of record.

Additional records from Dr. Iverson were received in June 
1998.  Dr. Iverson provided a review of treatment for the 
veteran for the period from December 1983 through February 
1998.  The veteran was treated at varying times for 
complaints of back pain, right foot pain, and knee pain.  No 
opinion as to the etiology of any of the complaints or 
conditions was provided.

The RO also obtained records from Dr. Goble of Grand Island 
Ear, Nose, and Throat, P.C. that documented treatment for the 
veteran from July 1996 to December 1997.  As noted above, Dr. 
Goble wrote a letter in July 1996 that reported a finding of 
a deviated nasal septum for the veteran.  The treatment entry 
for that time also indicated a diagnosis of sinusitis and a 
x-ray finding of bilateral maxillary/ethmoid sinusitis.  
Entries dated in March and December 1997, respectively, 
reported assessments of rhinitis and sinusitis.  A July 1998 
letter from Dr. Goble reported a history of the veteran's 
sinus problems.  It was noted that the veteran experienced 
chronic nasal congestion with posterior nasopharyngeal 
drainage.  They were worse in hot and humid weather and 
particularly so in the spring allergy season.  The veteran 
was reported to have had frontal pressure type headaches that 
would wax and wane in severity and worsen in the hot and 
humid weather.  The veteran did not experience any visual 
dysfunction or balance problem.  The veteran continued to 
experience sinus infections at the rate of four to five times 
a year requiring antibiotic treatment.  He would experience 
temporary relief from the treatment but his problems would 
reappear.  Physical examination noted that the septum was 
deviated to the right.  Dr. Goble noted that current x-rays 
showed right maxillary sinus mucous membrane thickening.

The veteran was afforded a VA otolaryngology examination in 
August 1998.  He complained of constant postnasal discharge, 
which was present all year round.  He took antihistamines and 
decongestants with a minimal amount of relief.  He was able 
to breathe through his nose, better on the right because the 
left nostril was blocked.  There was no purulent discharge 
from the nose but the veteran said that he had postnasal 
discharge.  He said that his sinuses bothered him all year 
round but that he was pain free at the time of the 
examination.  Physical examination of the nose revealed 
minimal erythema and a deviated septum.  Oropharynx was 
normal.  The examiner reported that x-rays of the sinuses 
showed atrophic frontal sinuses, otherwise normal.  The 
impression was a history of deviated nasal septum to the 
right and history of sinusitis, currently benign.

Associated with the claims folder were VA treatment records 
for the period from January 1995 to January 1999.  The 
records reflect treatment for complaints related to back, 
right foot and knee pain and complaints of recurring hernia.  
A December 1997 social work consultation noted that the 
veteran was preoccupied with his health complaints.  The 
social worker noted that the veteran's total focus was on 
getting more resources for his pension.  The social worker 
also remarked that there was a strong sense of malingering 
and that there may be some factitious disorder issues.  No 
psychosis was noted.  The veteran was also treated on a 
number of occasions for head congestion and a productive 
cough.  A March 26, 1997, entry recorded that the veteran 
gave a history of a fractured nose at the time of his MVA in 
1980.  The impression was nasal obstruction secondary to 
deviated septum.  There were several diagnoses of sinusitis 
during the period of treatment.  X-rays of the sinuses were 
negative in January 1998.  He was diagnosed with degenerative 
joint disease (DJD) of the right thumb in January 1999.  

The veteran's disability rating for sinusitis was increased 
to 30 percent by way of a RO rating decision dated in March 
1999.  The rating was made effective as of the date of claim 
of July 18, 1997.  Headaches were also recognized as a 
component of his sinusitis.

Associated with the claims folder is a VA outpatient 
treatment record dated in May 1999 which reported that the 
veteran complained of left foot pain.

In July 1999 the veteran submitted a treatment record from a 
T. Jackson, M.D., which documented treatment for bronchitis 
in February 1996.

The veteran was afforded a VA otolaryngology examination in 
August 1999.  The veteran reported his last private treatment 
in July 1999.  He said that he had his sinuses "flushed 
out" approximately eight times per year.  The veteran 
reported that his sinus condition interfered with his 
breathing.  He also had purulent discharge from time to time.  
He said that he had no dyspnea at rest but would experience 
shortness of breath on exertion.  The veteran related that he 
would experience attacks about eight times per year and 
require approximately 10 days of bed rest per year.  The 
veteran felt that his sinus problems were getting worse all 
of the time.  Physical examination noted nasal edema and 
erythema in the right nostril.  The diagnosis was sinusitis.

Additional records from Dr. Goble's practice were received in 
October 1999.  The veteran was treated in June 1999 for 
complaints of congestion and vocal cord edema, which were 
determined to be consistent with allergic rhinitis and 
secondary pharyngitis.  There was no sign of active infection 
of the nose, sinuses or throat.  There was no respiratory 
distress or pain.  He was treated in July 1999 for complaints 
related to his larynx and complications related to his 
gastroesophageal reflux disease (GERD).

Records from Good Samaritan Hospital were associated with the 
claims folder in November 1999.  They related to the 
veteran's left knee arthroscopic and replacement surgeries 
and a period of rehabilitation in 1996.  An internal medicine 
consultation, dated in March 1996 noted that the veteran had 
no cardiac history but did have a diagnosis of hypertension.  
There was no chest pain or shortness of breath.  

Duplicate records from Dr. Van Wie were received in December 
1999.  There was one additional entry in June 1999 where the 
veteran called to request antibiotics for complaints of 
hoarseness, runny nose, and sweats.

The veteran was afforded a VA audiology examination in 
February 2000.  There were no pertinent findings regarding 
the issues on appeal.

In May 2000 Dr. Iverson submitted a written synopsis of 
treatment provided to the veteran from August 1998 through 
October 1999.  The veteran had treatment related to his back, 
knees, wrists, and feet.  He also received sinus acupuncture 
treatment for his sinus condition.  There was no opinion 
expressed that related any of the musculoskeletal complaints 
to service.

The veteran was treated at St. Francis Medical Center for 
unstable angina in May 2000.  Records from that 
hospitalization reflect that the veteran was extensively 
evaluated.  His diagnoses were coronary artery disease (CAD), 
coronary insufficiency, hypertension and hyperlipidemia.  No 
evidence of a respiratory disorder was found.  There was no 
evidence to link the veteran's diagnosed heart problems to 
any incident of service.

Included in the veteran's submission of private records was a 
composite statement of treatment provided to the veteran at 
the R&R Therapeutic Massage Clinic from March 1999 to July 
2000.  The statement reported that the veteran received a 
number of sessions that, at times, worked on his low back and 
numbness in his right arm and hand.

The veteran submitted records from the Family Practice Clinic 
for the period from March 2000 to August 2000.  A March 2000 
entry assessed the veteran as having sinusitis.  A May 2000 
entry noted complaints of sinus congestion.  He also had 
complaints of decreased feeling in his right hand, especially 
his thumb and index finger.  The veteran was later noted to 
have carpal tunnel syndrome in August 2000.

Records from the Family Chiropractic Clinic for the period 
from September 1999 to August 2000 were obtained.  The 
records document numerous treatments provided to the veteran 
for complaints mainly related to the cervical spine.  

The veteran was scheduled for a VA neurological examination 
in January 2001 and he was informed of the appointment in 
December 2000.  The examination would have been helpful in 
assessing the veteran's claim for entitlement to service 
connection for headaches as a separate disability rating.  
His attorney wrote to the RO in December 2000 and stated that 
the veteran would not report for the examination.  The 
attorney argued that the RO's action was arbitrary and 
capricious in that there was no compelling reason to order 
the examination.   

In February 2001, the veteran, through his attorney, 
submitted a letter requesting that the veteran's several 
claims be reviewed in light of the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law 106-475.  The attorney 
requested that the veteran be advised of any additional 
information or evidence that may be necessary to assist in 
the development of the veteran's claims.

The RO wrote to the veteran in February 2001 and informed him 
of VA's duty to assist in the development of his claims.  The 
veteran was informed of the evidence of record.  He was also 
informed that the RO would assist him, if he desired, in 
obtaining any outstanding evidence.  The Board notes that the 
majority of treatment records from St. Francis Hospital in 
May 2000 were received at the RO in March 2001 after the RO's 
letter requesting additional evidence.

The veteran, through his attorney, submitted a letter that 
was similar to the February 2001 letter.  This time the 
issues involved were set forth in the letter.

The RO adjudicated the veteran's claims in light of the VCAA 
in June 2001 and provided notice of the rating action in July 
2001.  Associated with the claims folder is a Report of 
Contact (ROC) dated July 20, 2001.  The veteran had just 
received the June 2001 rating decision and wanted to know the 
status of his appeal.  The ROC noted that there were a number 
of issues where no substantive appeal was filed.  The veteran 
was informed of this and that those issues would not be sent 
to the Board without an appeal.  The veteran was to be sent a 
VA Form 9 to assist him in perfecting his appeal of the 
outstanding issues.

The veteran submitted the results of a VA electromyogram 
(EMG) study in July 2001.  The June 2001 study concluded that 
there was evidence of a bilateral mild to moderate median 
mononeuropathy across the wrist, more severe on the left.  
There was also evidence of a severe left ulnar mononeuropathy 
across the elbow.

In August 2001 the veteran submitted the results of a 
physical examination performed at Howard County Medical 
Clinic that same month.  The examiner related a history from 
the veteran that he had a hard time walking after being in 
Seoul, Korea, from 1966 to 1968.  The veteran reported no 
major sudden onset of injuries, but he noted exposure to 
large amounts of contact work with cold, as well as working 
on cement on a daily basis.  The veteran reported no history 
of injury after service.  The veteran was diagnosed with, 
inter alia, pes planus, heart murmur of unknown etiology, 
hypertension, nasal epistaxis, chronic obstructive pulmonary 
disease (COPD), and mild kyphosis of the back.

The veteran also submitted an August 2001 letter from the 
Family Chiropractic Clinic that reported treatment provided 
to the veteran for low back pain.  In addition, he submitted 
an August 2001 letter from the R&R Therapeutic Massage 
Clinic, which reported additional massage therapy from April 
through August 2001.

Associated with the claims folder is an examination report 
dated in August 2001.  The report was written on a VA 
examination worksheet used to evaluate cold injuries.  (The 
veteran has a separate claim pending for several issues 
related to cold exposure).  The report provides no diagnoses 
and is not signed by anyone.  There is a name stamped on the 
report of Larry L. Hansen, M.D.  There is no indication in 
the claims folder that this examination was requested by the 
RO.  Further, the examination report does not identify the 
veteran as the person examined, although information in the 
report would appear to be related to his various medical 
claims.  The orthopedic section of the worksheet noted that 
there was diffuse DJD but did not specify any particular body 
part.

The veteran submitted copies of billing records from Grand 
Island, ENT, P.C. and Hansen Medical Clinic in September 
2001.  The Grand Island ENT bill indicates that the veteran 
underwent a nasal endoscopy with paranasal sinus x-rays in 
July 2001.  The Hansen Medical Clinic bill indicated 
laboratory studies were done in August 2001 on the date of 
the above referenced medical examination.

In October 2001 the veteran submitted a statement from a VA 
physician in regard to his separate claim for a total 
disability evaluation based on individual unemployability 
(TDIU).  The physician provided a statement wherein he said 
that the veteran was disabled secondary to multiple 
peripheral nerve problems.

Finally, the RO issued a rating decision in January 2002 that 
denied the veteran's claim for TDIU, among other issues.  The 
veteran was advised that he should provide an authorization 
for release of records so that a request could be made for 
treatment records from the Hansen Medical Clinic.  The 
veteran did not provide the authorization and did not provide 
any further information.

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §  
3.303(a) (2001).  In addition, certain chronic diseases, such 
as arthritis or hypertension, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2001) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Psychiatric Disorder, Arthritis of the Hands and Feet, 
Deviated Nasal Septum, Respiratory Disorder, Heart Disorder
and Right Great Toe Disorder

The veteran's service medical records are negative for any 
mention of a psychiatric disorder, arthritis of the hands and 
feet, deviated nasal septum, respiratory disorder, heart 
disorder, or right great toe disorder.  The veteran did not 
complain of any symptoms related to the claimed disorders at 
the time of his March 1969 VA examination and there were no 
findings of any such disorders at that time.  The veteran 
first disclosed the injuries suffered in his 1980 MVA at the 
time he submitted his VA claim in 1993.  He specifically 
added a psychological condition for consideration as part of 
his pension claim at that time, a psychological condition 
that he related was the result of his MVA.

Private treatment records note a history of a bunionectomy in 
1976 with additional complaints of foot pain noted from 1983 
onward.  Dr. Iverson remarked that the veteran's complaints 
of knee pain and foot numbness and pain could be related to 
his many years of employment where he stood, walked and knelt 
on a tile floor.  Evaluations from Dr. Wariyar failed to make 
any link between the veteran's foot problems and any incident 
of service.  The same is true of Dr. Bainbridge's records.  
The multiple treatment records from Dr. Van Wie, beginning in 
1980, reported no findings of any type of heart or 
respiratory condition, although the veteran was evaluated for 
such conditions as part of the screening prior to his several 
hernia surgeries.  The veteran underwent additional bunion 
surgery on the right great toe in March 1980.  Dr. Van Wie 
also noted in 1993 that the veteran had lost his job and that 
this was "eating at his nerves."

The first evidence of hypertension in the record is contained 
in a July 1993 VA examination report.  An EKG was normal at 
that time.  A July 1993 VA psychiatric examination resulted 
in diagnoses of somatization disorder and generalized anxiety 
disorder.  Neither diagnosis was related to service.  

Additional VA examinations in September 1997 provided several 
pertinent diagnoses.  A diagnosis of arthritis of the hands 
and feet was made.  The diagnosis was not related to any 
incident of service.  The veteran was also diagnosed with 
status post bunionectomy of the right great toe in 1989 and 
mild hallux valgus deformity of the right great toe.  Neither 
diagnoses was related to service.  VA treatment records noted 
complaints of right great toe pain and status post 
bunionectomy but provided no opinion linking the veteran's 
right great toe problems to service.  A psychiatric 
examination noted that the veteran had been to the VAMC 
sixty-six times in the past year in providing diagnoses of 
somatization disorder and generalized anxiety disorder.  
Again, neither diagnosis was related to service.  A March 
1997 clinical entry noted that the veteran related a history 
of a fractured nose at the time of his 1980 MVA.  The veteran 
related the same history of injury at the time of his 
September 1997 otolaryngology examination.  The veteran was 
treated for pneumonia in December 1997; however, the private 
and VA treatment records provided no diagnosis of a chronic 
respiratory disorder.

The later private treatment records also do not support the 
veteran's service connection claims.  The massage therapy and 
Family Chiropractic records document treatment provided for 
current complaints.  Records from Dr. Goble, an ENT 
specialist, noted multiple treatments related to the 
veteran's sinus complaints.  At no time did he relate the 
veteran's deviated nasal septum to any incident of service.  
Dr. Van Wie, and Dr. Iverson wrote additional letters 
regarding their treatment for the veteran.  Neither physician 
even reported that the veteran claimed his various complaints 
were related to any incident of service.  

The May 2000 records from St. Francis Medical Center clearly 
document heart-related diagnoses to include CAD, coronary 
insufficiency and hypertension.  However, none of the 
diagnosed conditions was related to service.  Moreover, no 
respiratory disorder was diagnosed during this period of 
hospitalization.

Records from the Family Practice Clinic reported a diagnosis 
of carpal tunnel syndrome.  There was VA EMG evidence of 
bilateral mononeuropathy.   There was no opinion linking any 
arthritis to service.  

The physical examination from the Howard County Medical 
Clinic provided diagnoses of pes planus, heart murmur of 
unknown etiology, hypertension, nasal epistaxis, COPD, and a 
mild kyphosis of the back.  This was the first diagnosis of a 
chronic respiratory disorder and there were no test results 
to confirm this diagnosis, which is telling in that there is 
no diagnosis of COPD in any of the many private and VA 
records submitted.  Further, there was no reference to any of 
the veteran's recent (May 2000) cardiac problems and 
treatment in the examination report.  Nor did the veteran 
inform the examiner of his MVA in 1980; in fact the report 
noted that there were no post-service injuries.  This is 
clearly contradicted by the veteran's own submission of his 
accident report and the many citations to the residuals of 
his accident contained in the various treatment records.  In 
short, while the examination report did not directly relate 
any of the several diagnoses to service, the quality of the 
report is suspect in that it failed to note major medical 
conditions that should have been apparent and provided a 
diagnosis of COPD with no supporting evidence.  

Likewise, the August 2001 examination report written on a VA 
examination worksheet is of minimal value in that no 
diagnoses were provided.  Moreover, there is no indication 
that any of the clinical findings were related to service.  

In summary, there is no evidence of the claimed conditions of 
a psychiatric disorder, arthritis of the hands and feet, 
deviated nasal septum, respiratory disorder, heart disorder 
or right great toe disorder in service.  The post-service VA 
and private treatment records, as well as the several VA 
examinations, do not provide any opinion to connect the 
veteran's several claimed conditions to any incident of 
service.  

Back Disorder, and Right Foot Disorder
as Secondary to a Back Disorder

In addition to the above requirements, service connection for 
a condition can be granted where a disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2001).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The veteran was treated on one occasion in service for 
traumatic myositis of the back.  His discharge physical 
examination was negative for any chronic findings.  His 1969 
VA examination found no evidence of any type of a back 
problem and the veteran did not relate any back complaints.  
The veteran suffered back injuries at the time of his 1980 
MVA.  The multiple treatment records have noted several 
diagnoses related to the veteran's lumbar spine to include a 
herniated disc, arthritis, and scoliosis.  None of the 
several diagnoses have been related to service.  The Board 
finds that the veteran suffered from an acute and transitory 
episode of myositis in service.  The overwhelming evidence 
from the substantial number of post-service treatment records 
does not provide any basis to link the veteran's current low 
back problems to service.

As the veteran does not have a service-connected back 
disorder, there is no basis to find that a right foot 
condition is entitled to service connection on a secondary 
basis under 38 C.F.R. § 3.310(a) or Allen.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (Where the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

Separate Rating for Headaches

The veteran was granted service connection for headaches as 
an element of his service-connected sinusitis.  He disagreed 
with that action and is seeking a separate disability rating 
for headaches.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the RO combined the veteran's symptoms of 
headaches with his disability rating for service-connected 
sinusitis under Diagnostic Code 6512.  The rating criteria 
for sinusitis clearly contemplates headaches as an element to 
be considered for ratings at, and above 10 percent, contrary 
to the assertions of the veteran's attorney.

As noted above, Butts provides that the assignment of a 
diagnostic code is dependent on the facts of a case.  In this 
case there is no evidence of any complaints of headaches in 
service.  The post-service treatment records do not record 
complaints or treatments for headaches unrelated to the 
veteran's sinusitis.  Dr. Goble noted in his July 1998 letter 
that the veteran complained of frontal pressure type 
headaches related to his sinuses.  The several VA ENT-related 
entries also support this conclusion.

The veteran was to be afforded a VA neurology examination 
that might have provided useful evidence in evaluating his 
claim for a separate rating; however, he failed to report for 
the examination.  See 38 C.F.R. § 3.655 (2001).  The veteran, 
through his attorney, argued that VA did not have the 
authority to order the examination and cited to several 
regulatory provisions that he argued required VA to use 
medical reports provided by the veteran.  The private and VA 
medical records do not support the veteran's contention for a 
separate rating.  The preponderance of the evidence is 
against the claim for a separate rating.  As already noted, 
the evidence shows that his headaches are related to his 
service-connected sinus condition and do not warrant the 
assignment of a separate disability rating.  They are 
specifically contemplated by the rating criteria for 
sinusitis.  Diagnostic Code 6512.  

B.  New and Material Evidence

The veteran originally attempted to establish service 
connection for his hernias in May 1993.  The claim was denied 
in September 1993.  The veteran was notified of that action 
that same month.  However, he did not submit a timely notice 
of disagreement.  See 38 C.F.R. §§ 20.302, 20.1103 (2001).  
As a result, service connection for an inguinal hernia 
disability may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge, supra.  
(The definition has recently been changed for new and 
material evidence, but the change applies only to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.156).)  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 1993 
rating decision consisted of the veteran's SMRs, physicians' 
reports dated in October and November 1968, respectively, 
private treatment records and/or statements from Dr. Iverson, 
Dr. Hake, Dr. Van Wie, and Dr. Wariyar for the period from 
March 1980 to July 1993, VA hospital summary dated in March 
1968, VA examination reports dated in 1969 and 1993, and VA 
outpatient treatment records for the period from January to 
June 1993.  

A physician's report, dated in November 1968, noted the 
presence of the surgical scar from the prior left hernia 
repair in 1960 but reported that there was no current hernia.  
The March 1968 VA hospital summary did not report the 
presence of a recurrence of the veteran's hernia.  The March 
1969 VA examination also noted the scar from the prior 
surgery but found no evidence of a hernia.  

The records from Dr. Van Wie clearly showed problems with a 
recurrent right inguinal hernia beginning in 1980.  Dr. Van 
Wie performed several surgeries to repair the right inguinal 
hernias.  There was no mention of any aggravation of the 
veteran's hernia during service and the treatment records do 
not relate the right inguinal hernia to any incident of 
service.  Dr. Van Wie wrote a letter in July 1993 at the 
veteran's request.  He noted that the veteran had a prior 
hernia repair in 1960 and the onset of additional hernia 
problems in 1980.  Again there was no mention of any 
aggravation in service and the right inguinal hernia was not 
related to service.

The VA general medical examination report in July 1993 
reported that the veteran gave a history of hernia repair 
prior to service but that this remained asymptomatic during 
service.  He related having had several right inguinal hernia 
repairs but did not remember the specific year of the first 
repair.  He also related that he had undergone surgery for 
recurrence of a left inguinal hernia in 1971 or 1972.

The remaining private and VA records did not address the 
issue of the veteran's hernias.

The RO denied the veteran's claim in September 1993.  The 
basis for denial was that there was no evidence of recurrence 
or aggravation of the prior hernia repair in service and the 
post-service hernia surgeries were not related to any 
incident of service.

Evidence received since the September 1993 rating decision 
consists of multiple private and VA treatment records dated 
from prior to 1993 through 2001, multiple VA examination 
reports dated from September 1997 to February 2000, and 
multiple submissions by the veteran and his attorneys.

Many of the private records provided were previously of 
record.  Those private records that are new are not material 
in that they do not address the issue of whether or not the 
veteran's left hernia repair was aggravated in service or 
that his development of multiple right inguinal hernias after 
service were related to service.  The VA treatment records 
and examination reports are also not material as they do not 
provide any opinion that suggests the veteran's preexisting 
hernia was aggravated by service or that his later developed 
hernias were related to service.  

In short, the veteran has not provided any evidence, nor 
identified any evidence, that would show that his preexisting 
hernia was aggravated in service or that his post-service 
hernias are related to service.  As such he has not submitted 
new and material evidence to reopen his claim.

C.  Higher Rating for Sinusitis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  In cases, 
such as this one, where the original rating assigned has been 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran submitted a claim for service connection for 
sinusitis in July 1997.  He was granted service connection 
for the claimed disorder in January 1998.  He was originally 
assigned a noncompensable disability rating.  He has 
continued to pursue a higher rating for his disability.

The veteran's sinusitis has been rated by the RO under 
Diagnostic Code 6512 for chronic frontal sinusitis.  38 
C.F.R. § 4.97 (2001).  Under Diagnostic Code 6512, a 30 
percent rating is applicable when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
code explains that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.

A review of the extensive medical evidence of record does not 
show that the veteran satisfies the criteria for a 50 percent 
disability rating.  There is no evidence of surgery, as 
contemplated under the diagnostic code, at any time from the 
original July 1997 claim.  The Board notes that the veteran 
did receive laser acupuncture treatments for his sinusitis 
from Dr. Iverson, a chiropractor; however, this does not 
constitute radical surgery, nor is there is any evidence of 
chronic osteomyelitis such as to satisfy the rating criteria.

Further, there is no evidence of near constant sinusitis as 
evidenced by the many treatment entries.  The veteran's sinus 
condition has required the use of antibiotics four to five 
times a year according to Dr. Goble's description in his July 
1998 letter.  The August 1998 VA examination reported the 
veteran's sinusitis as "currently" benign.  X-rays from 
that examination were interpreted to show no sinus 
abnormalities.  At an August 1999 VA examination the veteran 
reported having his sinuses flushed approximately eight times 
per year and that he experienced purulent discharge from time 
to time.  He reported symptoms that required bed rest 
approximately 10 days per year.  There was no crusting noted 
on examination.  

Sinusitis was not one of the diagnoses listed on the May 2000 
summary from St. Francis Medical Center.  The results of the 
August 2001 examination from the Howard County Medical Clinic 
did not even list a diagnosis of sinusitis by history.  There 
was no acute infectious processes noted on examination.  

The Board finds that the veteran does not satisfy the 
criteria for a 50 percent rating at any time after his July 
18, 1997, claim.  Therefore, the claim for a rating in excess 
of 30 percent for sinusitis is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for the several claimed 
service connection issues as well as a rating in excess of 30 
percent for sinusitis.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).

III.  Veterans Claims Assistance Act of 2000

In denying the veteran's claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), which are not applicable in 
this case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

The Board notes that the veteran and his attorney were 
cognizant of the VCAA as specific compliance with the 
provisions of the VCAA was argued by the attorney as part of 
his submissions to the RO in February 2001.  

Under newly codified 38 U.S.C.A. § 5102 (West Supp. 2002) and 
newly published 38 C.F.R. § 3.159(b)(2), the Secretary has a 
duty to notify a claimant if an application for benefits is 
incomplete.  The notice must inform the applicant of any 
information necessary to complete the application.  In this 
case, the application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Newly codified 38 U.S.C.A. § 5103 (West Supp. 2002) requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to assist by way of providing notice.

In this case, the veteran was contacted in August 1997 and 
March 1998 and requested to provide evidence to support his 
respective claims.  He was informed that the evidence should 
be submitted within 60 days if possible but within one year 
to allow for payment of benefits in association with the 
claims.  The veteran was notified in January 1998, June 1998, 
and March 1999 of the bases for RO's decisions.  The 
veteran's service connection claims were denied because the 
claimed conditions were not demonstrated in service and there 
was no evidence to link any current condition to service.  In 
regard to the new and material issue, no new and material 
issue was submitted to reopen the claim.  As to the veteran's 
claim for a higher rating for sinusitis, the evidence did not 
support a higher rating, nor did the evidence support a 
separate rating for headaches.  The several notices informed 
the veteran of the elements necessary to be granted the 
benefits sought.  

The veteran was provided several statements of the case 
(SOC), because of the timing and development of the 
respective claims, which addressed the entire development of 
his claims up to that point.  The SOCs addressed the 
procedural aspects of the case, provided a recitation of the 
pertinent statutes and regulations, and discussed the 
application of the evidence to the several claims.  

The veteran, through his attorneys, made a number of 
submissions to the RO, which included copies of VA and 
private treatment records.  The submissions reflect that the 
veteran was aware of the need to submit evidence in support 
of his several claims.  The veteran was provided copies of 
his claims folder in February 1998 and May 1999, 
respectively.  Specific records were requested by his 
attorney in August 2000 and copies were provided by the RO in 
October 2000.  

The veteran was issued multiple supplemental statements of 
the case that reviewed the accumulated evidence and restated 
that bases for denial of his claims.  The veteran was to be 
afforded a VA neurological examination in January 2001, the 
results of which would have been used to evaluate his claim 
for a separate disability ratings for headaches.  He refused 
to report for the examination and wanted VA to rely on 
medical evidence submitted by him.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claims.  He has been provided 
assistance in obtaining the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at the new 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 
45,630-32.  This section of the VCAA and new regulation sets 
forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by 
the VA or the veteran.  The record is replete with multiple 
solicitations of records from the sources identified by the 
veteran.  The VA treatment and hospital records for the 
veteran have been obtained.  He has submitted, or VA has 
obtained private treatment records from a number of sources.  
The veteran has been afforded multiple VA examinations.  The 
RO specifically requested that the veteran provide the 
necessary authorizations to obtain evidence from an 
additional source at the time of the January 2002 rating 
decision; however, the veteran never responded to the 
request.

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the questions 
of service connection, the Board notes that such development 
is to be considered necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  66 Fed. Reg. 45630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4).  In this 
case, there is no indication, except by way of unsupported 
allegation, that the disabilities claimed by the veteran may 
be associated with military service.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

Entitlement to service connection for a psychiatric disorder, 
arthritis of the hands and feet, deviated nasal septum, back 
disorder, respiratory disorder, heart disorder, right great 
toe disorder, or right foot disorder secondary to a back 
disorder is denied.

A separate disability rating for headaches is denied.

The application to reopen a claim of service connection for 
inguinal hernias denied.

An evaluation greater than 30 percent for sinusitis from July 
18, 1997, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

